United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 20, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 04-30399
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANTOINE THOMPSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                    USDC No. 2:03-CR-70-ALL-K
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Antoine Thompson appeals the sentence imposed following his

plea of guilty to being a felon in possession of a firearm.          The

sentence was increased for Thompson’s felonious possession of

crack cocaine in connection with the firearm offense.        See

U.S.S.G. § 2K2.1(b)(5) (Nov. 2002).

     The record plainly establishes that Thompson agreed with the

Government’s “Factual Basis” which stated that the Government

“would prove” possession of both the firearm and the drugs.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30399
                                -2-

Further, the PSR contained sufficient indicia of reliability to

establish drug possession, and Thompson offered nothing to show

that the PSR was “materially untrue, inaccurate or unreliable.”

See United States v. Ayala, 47 F.3d 688, 690 (5th Cir. 1995).

     Thompson also contends that the increased sentence was

unconstitutional under Blakely v. Washington, 124 S. Ct. 2531

(2004).   He concedes that this challenge is foreclosed by United

States v. Pineiro, 377 F.3d 464 (5th Cir. 2004), and he raises

the issue only to preserve it for possible Supreme Court review.

Blakely would afford Thompson no relief in any event because

Thompson admitted the drug possession when he agreed with the

factual basis recited in open court.   See Blakely, 124 S. Ct. at

2537 (admission by defendant supports sentence increase).

     The judgment of the district court is

     AFFIRMED.